CONFIDENTIAL Code of Ethics & Insider Trading Policy Guggenheim Partners Investment Management, LLC July 2012 Table of Contents I. OBJECTIVES OF THE CODE OF ETHICS & INSIDER TRADING POLICY 1 A.Regulatory Requirement and Compliance with Applicable Law 1 B.Confidential Information 1 C.Avoiding Conflicts of Interest 1 D.Upholding the Spirit of the Code. 2 II. WHO IS SUBJECT TO THE CODE? 2 A.Employees, Officers, Directors 2 B.Temporary Employees 3 III. WHO ADMINISTERS THE CODE? 3 A.Chief Compliance Officers 3 B.Financial Tracking Technology, LLC (“FTT”) 4 IV. FIDUCIARY DUTY TO CLIENTS 4 A.Avoiding Conflicts 4 B.Confidentiality and Safeguarding Information 4 C.Avoiding Front-running 4 D.Compliance with the Code of Ethics 5 V. REPORTING OF PERSONAL TRADING 5 A.Which Investment Accounts Do Access Persons Need to Report? 5 B.Required Initial Holdings Reports and Certifications 6 C.Required Quarterly Transaction Reports 7 D.Annual Holdings Reports and Certifications 9 E.New Investment Accounts. 9 VI. PRE-CLEARANCE FOR PERSONAL TRADING 10 A.What Trades Must Be Pre-Cleared? 10 B.What Trades are Not Required to be Pre-Cleared? 10 C.How Does the Pre-Clearance Process Work? 11 VII. TRADING RESTRICTIONS 11 A.For All Trading 11 B.Excessive Trading in Reportable Accounts 12 C.Holding Periods 12 VIII. GIFTS & ENTERTAINMENT 12 A.No Solicitation 12 B.Quarterly Reporting Required For Gifts and Entertainment Over De Minimis Value 12 C.No Cash or Cash Equivalents 13 D.Offering Gifts or Entertainment to Public Officials or Employees 13 E.Lobbying Activities 13 F.Exceptions to Reporting 13 i IX. OUTSIDE AFFILIATIONS 13 X. POLITICAL CONTRIBUTIONS 14 XI. ANNUAL REVIEW 17 XII. RETENTION OF RECORDS 17 XIII. SANCTIONS 18 XIV. INTERPRETATIONS AND EXCEPTIONS 18 XV. INSIDER TRADING POLICY 18 A.Policy Statement on Insider Trading 18 B.In General – Inside Information 19 C.Prohibiting Misuse of Inside Information 20 D.General Guidelines 20 E.Maintenance of Restricted List 20 F.Review of Trading 21 G.Investigations 21 H.Procedures for the Adviser’s Policy Against Insider Trading 22 SUPPLEMENT #1: 23 TRANSACTING IN CLOSED END FUNDSADVISED OR SUB-ADVISED BY THE ADVISER 23 SUPPLEMENT #2: 24 TRANSACTIONS IN EXCHANGE TRADED FUNDS (“ETF’S”)ADVISED OR SUB-ADVISED BY THE ADVISERAND SECURITIES TRADED BY SUCH FUNDS 24 SUPPLEMENT #3: 25 TRANSACTIONS IN UNIT INVESTMENT TRUST’S (“UIT’S”)FOR WHICH THE ADVISER ASSISTSWITH THE SELECTIONOF SECURITIES TRADED BY SUCH TRUSTS 25 ii CODE OF ETHICS & INSIDER TRADING POLICY I. OBJECTIVES OF THE CODE OF ETHICS & INSIDER TRADING POLICY A. Regulatory Requirement and Compliance with Applicable Law:Guggenheim Partners Investment Management, LLC (the “Adviser”) acts as fiduciary and, as such, is entrusted to act in the best interests of all clients.As used herein, “client” shall refer to both individual clients (e.g., high net worth individuals, families or entities), registered investment funds (“Registered Funds”) and other pooled investment vehicles managed by the Adviser. Accordingly, the Adviser has adopted this Code of Ethics & Insider Trading Policy (the “Code”) to effectuate the purposes and objectives of the Investment Advisers Act of 1940, as amended (the “Advisers Act”) and, the Insider Trading and Securities Fraud Enforcement Act of 1988 ("ITSFEA"), and in accordance with industry best practices.All persons associated with the Adviser are obligated to understand and comply with their obligations under applicable law as described herein.Among other things, laws and regulations make clear that it is illegal to defraud clients in any manner, mislead clients by affirmative statement or by omitting a material fact that should be disclosed, or to engage in any manipulative conduct with respect to clients or the trading of securities. B. Confidential Information: Certain persons associated with the Adviser may be in a position to know about client identities, investment objectives, funding levels, and future plans as well as information about the transactions that the Adviser executes on their behalf and the securities holdings in their accounts.All this information is considered confidential and must not be shared unless otherwise permitted. C. Avoiding Conflicts of Interest: No person associated with the Adviser may take advantage of the knowledge or position to place his/her interests ahead of the Adviser’s client’s.Different obligations may apply to different persons under this Code, but this duty includes an obligation not to improperly trade in personal investment accounts, as well as an obligation to maintain objectivity and independence in making decisions that impact the management of client assets.Access Persons (as defined Section II) must disclose all material facts, concerning any potential conflict of interest that may arise, to the Adviser’s Chief Compliance Officer (“CCO”)1, as appropriate. 1 Any reference herein to the CCO shall mean the CCO or any other person designated by the CCO. 1 D. Upholding the Spirit of the Code: The Code sets forth principles and standards of conduct, but it does not and cannot cover every possible scenario or circumstance.Each Access Person is expected to act in accordance with the spirit of the Code and their fiduciary duty.Technical compliance with the Code is not sufficient if a particular action would violate the spirit of the Code. II. WHO IS SUBJECT TO THE CODE? A. Employees, Officers, Directors: As a condition of employment, all employees, officers and directors (generally referred to as “Employees”) must read, understand and agree to comply with the Code.Employees are deemed “Access Persons” under the Code.All of the following categories or sub-categories of persons listed below are deemed Access Persons.As an Access Persons you have an obligation to seek guidance or take any other appropriate steps to make sure you understand your obligations under the Code.As a new Employee of the Adviser, and on an annual basis, you are required to certify that you have read and understand the Code and agree to comply with its requirements set forth herein.All employees are subject to the Code.However, based upon their role and responsibilities, they might be subject to or exempt from certain requirements. 1. “Access Person” includes any: a) Director, officer, manager, principal and partner of the Adviser (or other persons occupying a similar status or performing similar functions); b) Employee of the Adviser; c) Other person who provides advice on behalf of the Adviser or is subject to the Adviser’s supervision and control; d) Any of which people: i. Has access to nonpublic information regarding any of the Adviser’s client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any client account the Adviser or their affiliates manage, or any fund which is advised or sub-advised by the Adviser (or certain affiliates, where applicable); ii. Makes recommendations or investment decisions on behalf of the Adviser; iii. Any person who has the power to exercise a controlling influence over the management and policies of the Adviser, or over investment decisions2, who obtains information concerning recommendations made to a client account with regard to the purchase or sale of a security; or 2 This includes any arrangement where the Access Person serves as an agent, executor, trustee or in another similar capacity. 2 iv. Any person deemed to be an Access Person by the CCO. B.Temporary Employees: The CCO shall determine on a case-by-case basis whether a temporary employee (e.g., consultant or intern) should be considered an Access Person. Such determination shall be made based upon on an application of the criteria provided above.As such, temporary employees may only be subject to such as certifying to this Code, among other certifications, or exempt from certain reporting requirements such as not having to hold their reportable accounts at the permitted broker-dealers. III. WHO ADMINISTERS THE CODE? A. Chief Compliance Officers 1. Responsibilities: The CCO is responsible for administering the Code of Ethics under the auspices of the Adviser’s Compliance Department (the “Compliance Department”) and the Adviser’s senior management. 2. Reporting of Violations:If an Access Person becomes aware of a violation of this Code or a violation of applicable law, the Access Person has an obligation to report the matter promptly to the CCO. 3. Review of Violations:The CCO will review all violations of the Code and oversee any appropriate investigation and subsequent response.As the designee of senior management, the CCO shall have the right to make final and binding interpretations of the Code and may grant, using his/her discretion, exceptions to certain of the above restrictions. (a) No employee, who in good faith reports a violation of this Code, shallsuffer harassment, retaliation or adverse employment consequences. (b) An employee who retaliates against someone who has reported a violation in good faith is subject to disciplinary action.Alternatively, the Adviser will treat any malicious or knowingly false report of a violation to be a serious offence and may discipline the employee making such a report. 4. Review of CCO Compliance with Code: A member of senior management of the Adviser or any other person designated (e.g., a member of the Legal & Compliance Department), who may or may not be an employee of the Adviser, is responsible for reviewing the CCO’s personal trading reports and annual Code’s certifications required under the Code.If the CCO is in violation of the Code, senior management will impose the appropriate sanction(s). 5. Employee Cooperation: Employees are encouraged to share questions, concerns, suggestions or complaints with management of the Adviser, the CCO. Reports of violations or suspected violations will be kept confidential to the extent possible, but consistent with the need to conduct an adequate investigation. 3 B. Financial Tracking Technology, LLC (“FTT”) 1. Use of FTT: The Adviser has implemented an automated system, FTT, to manage the Code’s reporting obligations.All Access Persons are required to use the system. (a) All required Code reporting requirements are to be completed through FTT (including personal security transactions covered by the Code, disciplinary disclosures, outside business affiliations, private transactions, board memberships, and gifts and entertainment reporting). (b) At the time of hire, the CCO shall provide all Access Persons with login information and instructions for using FTT. 2. Electronic Reporting: All quarterly personal securities transaction reporting andannual holdings reporting will be completed electronically, unless given an exception by the CCO.In order for duplicate brokerage statements to be sent directly to FTT or for electronic feeds to be established, Access Persons may need to provide appropriate authorization to his/her broker. 3. Exceptions to Electronic Reporting: On a case by case basis and at the discretion of the CCO, paper reports and certifications may be accepted in lieu of electronic reporting on FTT. IV. FIDUCIARY DUTY TO CLIENTS A. Avoiding Conflicts: As a fiduciary for the Adviser’s clients, including all the funds the Adviser advises or sub-advises, Access Persons have an obligation to act in clients’ best interests.Access Persons must scrupulously avoid serving their personal interests ahead of the interest of clients.That includes making sure that client interests come first and avoiding any potential or actual conflicts of interest.That fiduciary duty extends to all aspects of the business.Conflicts and potential conflicts can arise in a variety of situations. This obligation extends to avoiding potential conflicts between client accounts as well.One client’s interests may not be favored over the interests of another. B. Confidentiality and Safeguarding Information: Unless otherwise permitted, information regarding clients or their accounts may not be shared with persons outside of the Adviser, such as vendors, family members, or market participants.In particular, information regarding the trading intentions of clients or the Adviser on behalf of its clients may not be shared.Access Persons may have information regarding clients, their investment strategies, strategic plans, assets, holdings, transactions, personnel matters and other information.This information may not be communicated in any manner to benefit the Access Persons or other persons. C. Avoiding Front-running: Front-running or engaging in conduct that may be construed as front-running is strictly prohibited under this Code. Such conduct generally involves an Access Person purchasing or selling a Covered Security for his/her own account(s) on the basis of trading plans or actual trading positions of the Adviser’s client account(s) over which the Access Person has Investment Control when the Access Person knows that such order is likely to materially change a price received by a client or move a market to the benefit of the Access Person and detriment of the client. Proprietary, Access Person’s, and discretionary accounts will be monitored for front-running. 4 D. Compliance with the Code of Ethics: A current copy of this Code of Ethics is always posted under Outlook/Public Folders/All Public Folders/Compliance/Guggenheim Partners Asset Management and on the Adviser’s Code of Ethics administration system.On an annual basis, Access Persons are required to acknowledge that they have received, reviewed, understand and agree to comply with the Code of Ethics. V. REPORTING OF PERSONAL TRADING It is the sole responsibility of the Access Person to ensure that all reporting requirements are completed by the timeframes set forth by this Code and the CCO.This may mean that the Access Person may have to enter information manually, provide statements or follow up with his/her broker-dealer or bank A. Which Investment Accounts Do Access Persons Need to Report? Generally, any account which is in the name of the Access Person and his/her Immediate Family members, which can, even if the account does not currently, hold Covered Securities (as defined in herein) will need to be reported. 1. Report any of the following investment accounts: (a) The Access Person has Beneficial Ownership3 over an investment account. (b) Any investment account with a broker-dealer or bank over which the Access Person has investment decision-making authority (including accounts that the Access Person is named on, such as being a guardian, executor or trustee, as well as accounts that Access Person is not named on such as an account owned by another person but for which the Access Person has been granted trading authority). (c) Any investment account with a broker-dealer or bank established by partnership, corporation, or other entity in which the Access Person has a direct or indirect interest through any formal or informal understanding or agreement. (d) Any college savings account in which the Access Person holds securities issued under Section 529 of the Internal Revenue Code and in which the Access Person has a direct or indirect interest. 3 A person has Beneficial Ownership if he or she, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect pecuniary (financial) interest in a (i) security or (ii) accounts which can hold securities, including but not limited to: individual, joint, partnership, custodial, trust, IRA, UGMA and KEOGH accounts. The determination of Beneficial Ownership is the responsibility of each Access Person; it is a fact-based decision. 5 (e) Any other account that the CCO deems appropriate in light of the Access Person’s interest or involvement. (f) Any account in which the Access Person’s Immediate Family4 is the owner. Access Persons are presumed to have investment decision-making authority for, and therefore must report, any investment account of a member of their Immediate Family if they live in the same household as them. Access Persons may rebut this presumption if they are able to provide the Adviser with satisfactory assurances that they have no material interest in the account and exercise no control over investment decisions made regarding the account.Access Persons should consult with the CCO for guidance regarding this process. (g) Any 401(k) accounts from a previous employer which can or offer the ability to hold Covered Securities. 2. Independently managed third party account reporting: (a) Accounts over which the Access Person retains no Investment Control and that are managed by an independent third party must be reported but are not subject to the trading restrictions of the Code, if: (i) A copy of the discretionary account management agreement is provided to the CCO promptly upon establishment of the account; (ii) The CCO find no exceptions after his/her review of the discretionary account management agreement; and (iii) The CCO are provided with an attestation from the Access Person’s discretionary money manager that such Access Person has no ability to exercise Investment Control or to place unsolicited trades with such manager unless, in the view of the CCO, the discretionary account management agreement (described in (i.) above) contains language to such effect. (iv) Any trades which are placed at the discretion of the Access Person or his/her Immediate Family in a non-discretionary account will be required to be pre-cleared pursuant to the requirements set forth in Section VI. B. Required Initial Holdings Reports and Certifications 1. What information is required when you initially become subject to the Adviser’s Code? 4 Immediate Family includes, but is not limited to, a spouse, child, grandchild, stepchild, parent, grandparent, sibling, mother or father-in-law, son or daughter-in-law, or brother or sister-in-law.Access Person may rebut this presumption if they are able to provide the Adviser with satisfactory assurances that they have no material interest in the account and exercise no control over investment decisions made regarding the account.Access Persons should consult with the CCO for guidance regarding this process. 6 (a) Access Persons must report all of their investment accounts.(See Section V.A for more detail for which accounts must be reported.) (b) The report must either include copies of statements which include the name of the broker, dealer or bank, title on the account, security names, and the number of shares and principal amount of all holdings. (i) If the Access Person’s brokerage firm provides automatic feeds to FTT, the Adviser will obtain account information electronically, after the Access Person has completed the appropriate authorizations as required by the brokerage firm. (ii) If the brokerage firm does not provide automatic feeds to FTT, the CCO will arrange with the broker to send duplicate confirmations and statements directly to FTT, but the Access Person’s assistance may be required. (c) All required account information must be reported within 10 calendar days from the date of hire or the date on which the Access Person becomes an employee of the Adviser and the information must be current as of a date no more than 45 calendar days prior to the date the person becomes an Access Person. (d) Access Persons must report any Outside Business Activities, in addition to completing a Personal Disciplinary History Form which covers the last ten (10) years from the Access Person begin designated as an Access Person. (e) Access Person must complete a form certifying receipt of this Code. (f) All new Access Persons and any new accounts of current Access Persons must maintain their personal brokerage accounts with one of the following brokerage firms: Bank of America, Charles Schwab, E*Trade, Fidelity, Goldman Sachs, Interactive Brokers, JP Morgan, Merrill Lynch, Morgan Stanley, OptionExpress, Scottrade, Smith Barney, TD Ameritrade, ThinkorSwim or UBS. Exceptions may be granted at the discretion of the CCO. (g) Existing accounts by new Access Persons which are not held at the permitted broker-dealers as listed in Section V.B(f) must be transferred within 60 calendar days from the date the Access Person is so designated, otherwise the failure to transfer within this time will be considered a violation of this Code. Any request to extend the 60 days transfer deadline must be accompanied by a written explanation by the current broker-dealer as to the reason for delay. At the discretion of the CCO, any exceptions will be granted in writing. C. Required Quarterly Transaction Reports 1. What information is required on a quarterly basis? (a) Access Persons must report of all their quarterly transactions in Covered Securities, in which they have a direct or indirect beneficial interest, within at least 30 calendar days after quarter end. 7 (i) What are “Covered Securities”?“Covered Securities” are securities as defined by the Acts are any financial instrument related to a security, including: 1. Stock; 2. Note; 3. Treasury stock; 4. Security future; 5. Bond; 6. Debenture; 7. Evidence of indebtedness; 8. Investment contract; 9. Voting trust certificate; Certificate of deposit for a security; Option on any security or on any group or index of securities (e.g., put, call or straddle); Exchange traded fund (ETF); Limited partnership; Certificate of interest or participation in any profit-sharing agreement; Collateral-RIC certificate; Fractional undivided interest in oil, gas or other mineral right; Pre-organizational certificate or subscription; Transferable shares; Foreign unit trust (i.e., UCIT) and foreign mutual fund; Private investment fund, hedge fund (i.e., any offering that is exempt from registration under Section 4(2) or 4(6), Rules 504, 505 or 506 under the Securities Act of 1933, as amended) Investment club; Unit investment trusts (UIT); Closed-end mutual funds; Any 529 college savings plans or open-end mutual funds managed, advised or sub-advised by the Adviser or an affiliate as applicable; and Any other instrument that is considered a “security” under the applicable securities laws. (ii) The term “Covered Securities” does not include obligations of the US government, , and futures on obligations of the US government, commodity futures, bank loans, bankers acceptances, bank certificates of deposit, commercial paper and high quality short term debt instruments such as repurchase agreements, shares issued by unit investment trusts that are invested exclusively in one or more open end funds, none of which are reportable funds, or open-end mutual funds which the Adviser or its affiliates, as applicable, do not manage, advise or sub-advise. 8 (b) From time to time, FTT may not receive all duplicate statements from brokers or may not receive them on a timely basis.In those cases, Access Person will be notified by the CCO and must provide copies of the statements to the CCO who will forward the information to FTT. (c) Access Persons must report gifts and entertainment from clients and business contacts received ­or given during the quarter.The de minimis value for reporting gifts or entertainment is $505 for each individual gift or entertainment. D. Annual Holdings Reports and Certifications 1. What information is required on an annual basis? (a) Access Persons must provide a list of all Covered Securities in which they or their Immediate Family have a direct or indirect interest, including those not held in an account at a broker-dealer or bank.The list must include the title, number of shares and principal amount of each covered security.Access Persons must report the account number, account name and financial institution for each investment account with a broker-dealer or bank for which they are required to report. (b) The Access Persons must report all accounts and holdings as of December 31 within 30 calendar days via FTT or as otherwise permitted by the CCO (c) Access Persons must also certify annually that they have complied with the requirements and have disclosed all holdings required to be disclosed pursuant to the requirements of this Code. (d) Access Person must report all the Outside Business Activities in which the Access Person was engaged as of December 31, in addition to completing a Personal Disciplinary History Form. E. New Investment Accounts: Upon opening a reportable account or obtaining an interest in an account that requires reporting, the account must be reported within 30 calendar days after the end of the quarter which the investment account was opened.The account must be reported to the CCO via FTT or as otherwise permitted by the CCO along with the title of the account, the name of the financial institution for the account, the date the account was established (or the date on which interest or authority that requires the account to be reported was gained) and the date reported. If the brokerage firm does not provide automatic feeds to FTT, the CCO will arrange with the brokerage firm to send duplicate confirmations and statements directly to FTT and the Access Person, assistance may be required. 5 Gifts and entertainment must be a reasonable estimate by the Access Person if the exact value of the gift of entertainment is not known. 9 VI. PRE-CLEARANCE FOR PERSONAL TRADING Before executing a personal trade, the trade may need to be pre-cleared to verify that there is no conflict with the Adviser’s current activities.All trades must be pre-cleared through FTT except as provided below. A. What Trades Must Be Pre-Cleared? 1. Covered Securities: Unless excluded below, Access Persons must pre-clear trades in Covered Securities.Pre-clearance serves to verify the trade does not conflict with any securities included on the Adviser’s Restricted List. See Section V.C(1)(a)(i) above for the full list. 2. Initial Public Offerings: Trade in IPO’s must be pre-cleared.After obtaining pre-approval from the CCO, participation is limited to the scope permitted for “Restricted Persons” under FINRA Conduct Rule 5130. B. What Trades are Not Required to be Pre-Cleared? 1. Government Securities:Trades in any direct obligations of the U.S. Government,bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments including repurchase agreements are not required to be pre-cleared. 2. Money Market Funds:Trades in any investment company or fund that is a money market fund are not required to be pre-cleared. 3. Open-End Registered Funds:Trades in open-end mutual funds that are not advised or sub-advised by the Adviser or affiliates are not required to be pre-cleared. 4. No Knowledge:Securities transactions where no knowledge of the transaction exists before it is completed.For example, a transaction effected by a trustee of a blind trust or discretionary trades involving an investment partnership or investment club, when the Access Person isneither consulted nor advised of the trade before it is executed are not required to be pre-cleared.If an option is exercised, the underlying transaction need not be pre-cleared though the option itself must be pre-cleared. 5. Certain Corporate Actions:Any acquisition of securities through stock dividends, dividend reinvestments, stock splits, reverse stock splits, mergers, consolidations, spin-offs, exercise of rights or other similar corporate reorganizations or distributions generally applicable to all holders of the same class of securities is not required to be pre-cleared. 6. 529 College Savings Plans Not Advised or Sub-Advised by the Adviser:Any transaction in units of a college savings plan established under Section 529 of the Internal Revenue Code, unless the underlying investment includes open-end Registered Funds advised or sub-advised by the Adviser. 10 7. Miscellaneous:Any transaction in any other securities as the CCO may designate. C. How Does the Pre-Clearance Process Work? 1. Pre-Clearance Request Form: Log on to FTT, complete the online pre-clearance form, and electronically submit the request.On a case by case basis, the CCO may permit the Access Person to submit an electronic email request for pre-clearance.The Access Person should maintain all records of such electronic mail approvals. 2. Approval or Denial:Approval of the proposed trade may automatically be generated so long as the trade is not currently listed on applicable restricted lists or does not require additional review or authorization by the CCO or senior management. 3. Approval Timeframe: Generally, approval is only good for the remainder of the day upon which approval is granted. On a case by case basis, and at the sole discretion of the CCO, approval may be extended. 4. Good Till Cancelled (“GTC”) Orders: Pre-clearance for GTC Orders is valid for 3 business days (which includes the date of approval).GTC Orders which are not amended from the time that approval was received by the Access Person will not be considered violations of the Code if such execution is of a security on the restricted list(s) However, if the Access Person has actual knowledge of material, nonpublic information about the issuer after the GTC Order is entered, the Access Person must cancel the order. VII. TRADING RESTRICTIONS A. For All Trading:In addition to reporting and pre-clearance obligations, the Code also includes restrictions regarding the manner in which Covered Securities may be traded and held in any reportable investment accounts. (Section VII.A of this Code describes which accounts must be reported.) Regardless of whether a transaction is specifically prohibited in this Code, no person subject to this Code may engage in any personal securities transactions that (i) impact their ability to carry out their assigned duties or (ii) increase the possibility of an actual or apparent conflict of interest. Access Persons are prohibited from the following under any circumstances: 1. Market Manipulation:Securities transactions may not be executed with the intent to raise, lower, or maintain the price of any security or to falsely create the appearance of trading activity. 2. Trading on Inside Information:Transactions (e.g, purchases or sales) of any security cannot be made if in possession of material non-public information about the security or the issuer of the security.(Please also refer to Section XV on Insider Trading.) 3. Front-running: No Access Person may trade ahead of a client transaction. 11 4. Regardless of whether a transaction is specifically prohibited in this Code of Ethics, no person subject to this Code of Ethics may engage in any personal securities transactions that (i) impact their ability to carry out their assigned duties or (ii) increase the possibility of an actual or apparent conflict of interest. B. Excessive Trading in Reportable Accounts: Access Persons may not engage inexcessive personal trading.Access Persons shall not make more than 60 covered securities trades in any reporting quarter.Transactions that do not require pre-clearance are not included in the total and buy or sell transactions respectively, executed in the same security on the same day are considered one transaction (i.e. an approved transaction executed in lots throughout is considered one transaction). C.
